                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ILLUMINA, INC.,                                    Case No. 18-cv-01662-SI
                                   5                    Plaintiff,
                                                                                            ORDER RE DISCOVERY DISPUTE
                                   6             v.
                                                                                            Re: Dkt. No. 181
                                   7     NATERA, INC.,
                                   8                    Defendant.

                                   9

                                  10          On March 23, 2020, the parties filed another discovery dispute letter - this is the third letter

                                  11   arguing over the production of a document, an email chain, used to refresh the recollection of

                                  12   Illumina’s 30(b)(6) witness. Dkt. No. 181. The Court previously ordered Illumina to “produce the
Northern District of California
 United States District Court




                                  13   entire document that refreshed its 30(b)(6) deponent’s recollection because the witness was provided

                                  14   the document during deposition preparation and he directly drew upon it during his testimony.” Dkt.

                                  15   No. 179 at 1. Illumina produced the full email chain but refuses to produce attachments referenced

                                  16   in the same email chain arguing they are irrelevant because they were not used to prepare Illumina’s

                                  17   30(b)(6) witness. Dkt. No. 181 at 3-4. The Court agrees; if the attachments were not seen by the

                                  18   witness, then Illumina has complied with the Court’s March 3, 2020 order and need not produce the

                                  19   attachments mentioned in the email chain.

                                  20          Natera also raises concerns regarding Illumina’s privilege and redaction log. Dkt. No. 181

                                  21   at 2-3. The two versions of the email chain, as displayed by Natera in the discovery dispute letter

                                  22   is, at best, perplexing. Dkt. No. 181 at 2. Unless it has already done so, Illumina shall update its

                                  23   privilege log to fully and adequately represent which documents it is withholding and on what basis.

                                  24   Illumina shall also certify that all necessary documents have been produced or are otherwise

                                  25   included on Illumina’s privilege log.

                                  26          IT IS SO ORDERED.

                                  27   Dated: March 27, 2020                         ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
